ON REHEARING
In this court’s original opinion, we stated that the decree of divorce was silent as to how the proceeds from the sale of the parties’ homeplace were to be divided.
Able counsel for the husband, in his brief in support of rehearing points out to this court that the above is incorrect. Counsel is eminently correct. The trial court amended its decree to provide that the proceeds from the sale of the home were to be equally divided.
The paragraph in question should read as follows:
“The judge also ordered that certain jointly held property be sold with all encumbrances to be paid from the proceeds of the sale. This property includes the family’s residence and those household furnishings not already awarded the husband. The proceeds from the sale are to be equally divided. These proceeds should amount to approximately $90,000.”
We do not find the above in any other aspect alters what we have heretofore stated.
OPINION EXTENDED. APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P. J., and BRADLEY, J., concur.